Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 20-cr-036-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     JORGE DE LA ROSA-CALDERON,
2.     EMILIO JOSIAH DEHERRERA,
3.     JANINE JANELLE DEHERRERA,
4.     ALEXZANDER BLAIR, and
5.     WESLEY PAPPAS,

       Defendants.


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT WESLEY
      PAPPAS’S REQUEST FOR LEAVE TO FILE AN ADDITIONAL MOTION TO
                          EXCLUDE EVIDENCE


       This case is before the Court on Defendant Wesley Pappas’s Request for Leave

to File an Additional Motion to Exclude Evidence (“Motion”). (ECF No. 299.) The

Government responded on August 1, 2021. (ECF No. 304.) Because the parties

discuss the merits of Pappas’s request and in light of the fact that Pappas’s trial has

already begun, the Motion is granted to the extent that Pappas seeks substantive

review of his request to exclude evidence and the Court will construe the Motion as a

motion to exclude the evidence described therein. For the reasons stated below,

Pappas’s request to exclude evidence is granted in part and denied in part.

                                 I. LEGAL STANDARDS

       Under Federal Rule of Criminal Procedure 16(e),
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 2 of 9




              Documents and Objects. Upon a defendant’s request, the
              government must permit the defendant to inspect and to
              copy or photograph books, papers, documents, data,
              photographs, tangible objects, buildings or places, or copies
              or portions of any of these items, if the item is within the
              government’s possession, custody, or control and:
              (i) the item is material to preparing the defense;
              (ii) the government intends to use the item in its case-in-chief
              at trial; or
              (iii) the item was obtained from or belongs to the defendant.

       A similar rule exists with respect to the results or reports of any physical or

mental examination and of any scientific test or experiment. See Fed. R. Crim. P. 16(f).

       District courts have broad discretion to sanction a party who violates discovery

orders. United States v. Golyansky, 291 F.3d 1245, 1249 (10th Cir. 2002). “In selecting

a proper sanction, the district court should consider (1) the reasons the government

delayed producing requested materials, including whether the government acted in bad

faith; (2) the extent of prejudice to the defendant as a result of the delay; and (3) the

feasibility of curing any prejudice with a continuance.” Id. (citing United States v.

Gonzales, 164 F.3d 1285, 1292 (10th Cir. 1999)). In the absence of a finding of bad

faith, a court should impose the least severe sanction that will accomplish prompt and

full compliance with the discovery order. Id. Moreover, to support a finding of prejudice,

a court must determine that the delay impacted the defendant’s ability to prepare or

present its case. Id.

                                       II. ANALYSIS

       Pappas asks the Court to exclude numerous items of discovery that the

Government produced between July 6, 2021 and July 29, 2021 on the basis that these

items “have been in the possession, custody or control of the [G]overnment but not


                                              2
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 3 of 9




timely produced to the defense . . . .” (ECF No. 299 at 3, 5.) Unhelpfully, Pappas does

not explain how any of the Government’s purportedly delayed disclosures causes

specific prejudice to Pappas’s ability to prepare for trial. Nor does he argue that he

would have completed any additional investigation if he had received any of the

evidence at issue in the Motion at an earlier time. Instead, Pappas generally argues

that “[t]he delayed disclosure of information within the [G]overnment’s possession,

custody or control has negatively affected Mr. Pappas’s ability to review the materials

with counsel.” (Id. at 4.)

       The Court considers each category of discovery below. 1

A.     Expert Discovery

       1.     EXP_000001 through EXP_00000424

       Pappas seeks exclusion of EXP_000001 through EXP_00000424, which

includes the Government’s expert disclosures regarding the narcotics seized in this

case that were produced by the Government on July 6, 2021. (ECF No. 299 at 3; ECF

No. 304 at 1–2.)

       Pursuant to the undersigned’s Revised Practice Standards, “[e]xpert witness

disclosures pursuant to Fed. R. Crim. P. 16 shall be made not later than 14 days prior to

the Final Trial Preparation Conference . . . .” (WJM Rev. Practice Standards IX.E.) As

Pappas concedes in Defendant’s Objections to Expert Disclosures of the Government,

the Government’s expert disclosures were timely. (ECF No. 257 at 3.)

       Accordingly, this portion of the Motion is denied.


       1
         Because Pappas does not describe the specific pieces of discovery at issue in the
Motion, the Court will rely on the Government’s representations regarding each category of
discovery. (See generally ECF No. 304.)



                                              3
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 4 of 9




       2.     EXP_00000451 through EXP_00000458 and reports for Exhibits 40
              through 46

       Pappas seeks exclusion of various reports from the latent print unit of the DEA

lab, which the Government produced to Pappas on July 9, July 19, and July 28, 2021.

(ECF No. 299 at 3; ECF No. 304 at 2–5.) The Government represents that these

reports pertain to latent print examinations done on plastic baggies seized in this case

that the DEA had requested; however, the laboratory was unable to complete its testing

before the July 7, 2021 expert disclosure deadline. (ECF No. 304 at 2–3.)

       While the Government’s disclosures did not comply with the deadline imposed by

the undersigned’s Revised Practice Standards, the Court will not preclude the

Government from using this evidence. After all, because the DEA laboratory did not

complete its testing of the baggies before the July 7, 2021 deadline, the Government

could not have complied with the undersigned’s Revised Practice Standards. The Court

finds that the Government did not act in bad faith and that Pappas has not

demonstrated that he will suffer any specific prejudice as a result of the delay that

impacts his ability to prepare his defense.

       The Court further notes that Pappas did not request a continuance after receiving

this expert discovery. See United States v. Ivy, 83 F.3d 1266, 1281 (10th Cir. 1996)

(“when . . . the defendant does not request a continuance after receiving belated

discovery, ‘a court can often assume that counsel did not need more time to incorporate

the information into the defense’s game plan.’” (quoting United States v. Sepulveda, 15

F.3d 1161, 1178 (1st Cir. 1993)).

       Accordingly, this portion of the Motion is denied.




                                              4
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 5 of 9




B.     Jencks Act Materials

       Pappas asks the Court to preclude the Government from introducing as

evidence: (1) INV_00000912 through INV_00000914, which include a report

summarizing a July 9, 2021 interview of an endorsed Government witness and was

produced by the Government on July 13, 2021 and the recorded interview; (2)

INV_00000966 through INV_0000993 2, which includes a report of an ATF agent’s

observations made of pole camera footage previously provided to defense counsel, a

document containing still shots from the pole camera footage, and a NCIC printout of an

endorsed Government witness that was requested by defense counsel; (3) interview

notes from an endorsed Government witness that relate to recorded interviews that

were provided in discovery to defense counsel upon their entry into the case in June

2020 and July 2021; and (4) surveillance notes relating to reports, photographs, and

videos produced to defense counsel in June 2020 and June 2021. (ECF No. 299 at 3;

ECF No. 304 at 3–5.) The Government represents that these items are Jencks Act

materials and potential Giglio materials. (ECF No. 304 at 3–5.)

       Under the Jencks Act, 18 U.S.C. § 3500, the Government, “on motion of the

defendant,” is required to disclose a Government witness’s prior statements that are in

the Government’s possession and relate to the subject matter of the witness’s direct

testimony. The Jencks Act provides that no witness statement shall be discoverable

“until said witness has testified on direct examination in the trial of the case.” 18. U.S.C.

§ 3500(a).

       2
        In the Motion, Pappas erroneously lists this Bates range as INV_00000966 through
INV_00000955. (ECF No. 299 at 3.) The Court will instead analyze INV_00000966 through
INV_00000993, which the Government represents are the documents that it produced to
defense counsel on July 23, 2021. (ECF No. 304 at 4 n.1.)



                                             5
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 6 of 9




       Pappas has failed to demonstrate that these items are not properly considered

Jencks Act materials or were not otherwise produced in a timely manner. 3 As such, this

portion of the Motion is denied.

C.     Rule 16 Discovery

       1.      INV_00000894 through INV_00000896 and INV_00000899 through
               INV_00000911

       Pappas seeks to preclude the Government from introducing INV_00000894

through INV_00000896 and INV_00000899 through INV_00000911, which are the

results of an administrative subpoena regarding a prescription pill bottle belonging to

Pappas, including Pappas’s prescription drug monitoring program records, and DEA

reports indicating that agents had requested the administrative subpoenas in late-June.

(ECF No. 299 at 3; ECF No. 304 at 2–3.) The Government produced these items to

defense counsel on July 8 and July 12, 2021 after they were received from the DEA.

(ECF No. 304 at 2–3.)

        The Court finds that no discovery sanction is warranted as the Government

produced the materials when it received them and did not act in bad faith. Moreover,

Pappas has not demonstrated that any delay caused him specific prejudice that impacts

his ability to prepare for trial or otherwise present his defense.

       2.      INV_00000915 through INV_00000964

       On July 19, 2021, the Government produced to defense counsel INV_00000915

       3
         The Court further notes that Pappas makes no argument regarding why he believes
Rule 16 required the Government to disclose the various reports created by Government agents
at an earlier time. Cf. Fed. R. Crim. P. 16(a)(2) (“[T]his rule does not authorize the discovery or
inspection of reports, memoranda, or other internal government documents made by an
attorney for the government or other government agent in connection with investigating or
prosecuting the case. Nor does this rule authorize the discovery or inspection of statements
made by prospective government witnesses except as provided in 18 U.S.C. §3500.”).



                                                6
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 7 of 9




through INV_00000964, which includes a report summarizing a July 13, 2021 interview

of staff at ParkSide Realty & Management, LLC, and records pertaining to the lease.

(ECF No. 304 at 4.) The Government represents that it completed this interview after

defense counsel provided it with a copy of the lease of Pappas’s residence and

requested that the Government stipulate to the lease. (Id.)

       The Court finds that Pappas has failed to demonstrate that the Government

delayed in obtaining or producing these materials, such that the Government should not

be permitted to use the evidence at trial. Notably, Pappas cites no case law

demonstrating that the Government is not permitted to continue investigating arguments

that it anticipates the defense will raise at trial, or that the Government has failed to

comply with any of its continuing discovery obligations under these circumstances.

       Accordingly, this portion of the Motion is denied.

       3.     INV_00000996 through INV_000001529

       The Government produced INV_00000996 through INV_000001529, which

includes the jail calls of Jorge De La Rosa-Calderon and Pappas, which it requested on

July 14, 2021 after the defense notified the Government of its intent to call De La Rosa-

Calderon as a defense witness at trial. (ECF No. 304 at 5.) The Government received

these calls from FCI Englewood on July 28, 2021, and it produced the calls to Pappas

the next day. (Id.)

       The Court finds that Pappas has failed to demonstrate that the Government

delayed in obtaining or producing these materials, such that the jail calls should be

excluded as evidence. Nor has Pappas demonstrated that the Government has failed

to comply with any of its continuing discovery obligations under the circumstances of the




                                              7
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 8 of 9




case.

        Accordingly, this portion of the Motion is denied.

        4.     DEA Photographs

        On July 29, 2021, the Government produced six photographs of 3460 S. Lincoln

Street (the “Residence”) that were taken on February 5, 2020. 4 (ECF No. 304 at 5–6.)

Although the Government produced other similar photographs taken by the DEA to

defense counsel in July 2020 and June 2021, these six photographs had “inadvertently

not been included with the original photographs provided.” (Id. at 6.)

        Because it appears as though the Government has had these photographs in its

possession and control since the beginning of the case, the Court finds that the

Government has failed to timely produce these items pursuant to Rule 16. While the

Court has not been presented with any evidence that the Government delayed in

producing these photographs to ambush Pappas at trial, the Court believes that, as a

matter of equity, the Government should not be permitted to introduce these six

photographs at trial. Moreover, because Pappas’s defense is largely predicated on his

argument that he did not reside at the Residence, the Court finds that the Government’s

delay in producing six photographs of the Residence Pappas may cause some

prejudice to Pappas, which further warrants the exclusion of the photographs.

        Accordingly, this portion of the Motion is granted.

                                       III. CONCLUSION

        For the reasons stated above, the Court ORDERS that Defendant Wesley

        4
         The Government represents that the six photographs of the Residence include: (1) a
wider view of the living room; (2) a closer photograph of a couch in the living room; (3) a
photograph of the kitchen; (4) a photograph of the corner of the living room; (5) a wider view of
the bedroom; and (6) a photograph of the bathroom. (ECF No. 304 at 6.)



                                                8
Case 1:20-cr-00036-WJM Document 312 Filed 08/02/21 USDC Colorado Page 9 of 9




Pappas’s Request for Leave to File an Additional Motion to Exclude Evidence (ECF No.

299 ) is GRANTED IN PART AND DENIED IN PART as set forth herein.


      Dated this 2nd day of August, 2021.

                                                BY THE COURT:



                                                ______________________
                                                William J. Martinez
                                                United States District Judge




                                            9
